Case 1:18-cv-00966-CFC-CJB Document 712 Filed 03/16/21 Page 1 of 2 PageID #: 23375




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

      VLSI TECHNOLOGY LLC,                     )
                                               ) C.A. No. 18-966-CFC-CJB
                         Plaintiff,            )
                                               )
                   v.                          )
                                               )
      INTEL CORPORATION,                       )
                                               )
                        Defendant.             )
                                               )



      DECLARATION OF JORDAN NAFEKH IN SUPPORT OF PLAINTIFF
           VLSI TECHNOLOGY LLC’S OPPOSITION TO INTEL
         CORPORATION’S MOTION FOR LEAVE TO FILE SECOND
      AMENDED ANSWER, DEFENSES, AND COUNTERCLAIMS AND TO
               SEVER AND STAY DEFENSE OF LICENSE


            I, Jordan Nafekh, hereby declare as follows:

            1.     I am an attorney at the law firm of Irell & Manella LLP, counsel of

      record for VLSI Technology LLC ("VLSI") in these related cases against Intel

      Corporation ("Intel"). I am a member in good standing of the State Bar of

      California and have been admitted pro hac vice to practice before this Court. I

      have personal knowledge of the facts set forth in this Declaration and, if called

      as a witness, could and would testify competently to such facts under oath.

            2.     I submit this Declaration in support of VLSI’s Opposition To Intel

      Corporation’s Motion For Leave To File Second Amended Answer, Defenses,

      And Counterclaims And To Sever And Stay Defense Of License (“Motion to
Case 1:18-cv-00966-CFC-CJB Document 712 Filed 03/16/21 Page 2 of 2 PageID #: 23376




      Amend”).

                3.    Attached hereto as Exhibit A is a true and correct copy of excerpts

      of Intel’s Objections And Responses To VLSI’s First Set Of Requests For

      Admission (Nos. 1-45) dated December 3, 2019, in which Intel admitted that

      “[Intel] is not pursuing an affirmative license defense in the present litigation.”

                4.    On February 1, 2021, I participated in a meet and confer with

      counsel for Intel concerning Intel’s Motion For Leave To Amend. During that

      call, counsel for Intel confirmed that if Intel’s Motion were to be granted, it

      would be Intel’s position that this Court would then be precluded from entering

      judgment in VLSI’s favor until after Intel’s recently filed action in the

      Delaware Chancery Court is resolved.


                I declare under penalty of perjury under the laws of the United States of

      America that the foregoing is true and correct to the best of my knowledge and

      belief.




      Executed on March 9, 2021




                                                                 /s/ Jordan Nafekh
                                                                  Jordan Nafekh



                                                -2-
